 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERT EPPS,                                       No. 2:17-cv-1306 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   A. DELEON, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF No. 3. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                        2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
 9   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
10   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             Plaintiff alleges that on October 19, 2010, defendants Deleon and Sacay, along with two
13   Doe defendants, used excessive force when they pulled him out of a stretcher and dragged him,
14   forcing him to put pressure on his fractured pelvis and causing his foot to be cut. ECF No. 1 at 3.
15   Defendants then forced plaintiff into a wheelchair and forced him to climb a flight of stairs,
16   causing further pain to his fractured pelvis. Id. Once at his cell, they forced him to uncuff
17   through the tray slot, and while he was on his knees, one of the Doe defendants twisted his arm
18   against the tray slot, causing a laceration, and defendant Deleon swung at him through the tray
19   slot and hit him in the jaw. Id. at 4. After being hit, plaintiff fell to the ground and defendants
20   left him there even though he was unable to get back up due to his fractured pelvis. Id.
21      IV.       Statute of Limitations
22             Because § 1983 does not contain its own statute of limitations, the court applies the forum
23   state’s limitations period for personal injury claims, which in this case, is two years. TwoRivers
24   v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999); Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004);
25   Cal. Code Civ. Proc. § 335.1. This limitations period is statutorily tolled for another two years
26   for prisoners serving less than a life sentence, resulting in a total limitations period of four years.
27   Cal. Civ. Proc. Code § 352.1(a); Johnson v. State of California, 207 F.3d 650, 654 (9th Cir.
28   2000). “Although state law determines the length of the limitations period, ‘federal law
                                                         3
 1   determines when a civil rights claim accrues.’” Azer v. Connell, 306 F.3d 930, 936 (quoting
 2   Morales v. City of Los Angeles, 214 F.3d 1151, 1153-54 (9th Cir. 2000)). “Under federal law, a
 3   claim accrues when the plaintiff knows or has reason to know of the injury which is the basis of
 4   the action.” TwoRivers, 174 F.3d at 991 (citation omitted).
 5               Plaintiff’s cause of action accrued on October 19, 2010, and this action was not filed until
 6   June 20, 2017,1 nearly seven years later and well after the statute of limitations had expired.
 7   Although this court’s records show that plaintiff previously pursued these claims in a separate
 8   action, Epps v. CSP Sacramento, No. 2:14-cv-1347 MCE AC P, and the instant case was initiated
 9   only a few months after that case was dismissed without prejudice, the proceedings in that case
10   did not toll the statute of limitations. O’Donnell v. Vencor Inc., 466 F.3d 1104, 1111 (9th Cir.
11   2006) (per curiam) (“In instances where a complaint is timely filed and later dismissed, the timely
12   filing of the complaint does not ‘toll’ or suspend the [ ] limitations period.”); Martell v. Antelope
13   Valley Hosp. Med. Ctr., 67 Cal. App. 4th 978, 985 (1998) (successive claims in the same forum
14   do not entitle plaintiff to equitable tolling). Accordingly, the complaint is untimely and should be
15   dismissed.
16          V.      Plain Language Summary of this Order for a Pro Se Litigant
17               Your request to proceed in forma pauperis is granted and you are not required to pay the
18   entire filing fee immediately.
19               It is being recommended that your complaint be dismissed as untimely.
20               In accordance with the above, IT IS HEREBY ORDERED that:
21               1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 3) is granted.
22               2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
23   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
24   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
25   ////
26   1
       Since plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
27   rule. Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing rule that a prisoner’s court
     document is deemed filed on the date the prisoner delivered the document to prison officials for
28   mailing).
                                                       4
 1   Director of the California Department of Corrections and Rehabilitation filed concurrently
 2   herewith.
 3          IT IS FURTHER RECOMMENDED that this action be dismissed as untimely.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. Such document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file objections
 9   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
10   Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   DATED: June 3, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
